DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

   LIBERTY HOME EQUITY SOLUTIONS, INC., f/k/a GENWORTH
           FINANCIAL HOME EQUITY ACCESS, INC.,
                        Appellant,

                                    v.

        PATSY RAULSTON a/k/a PATSY I. RAULSTON, et al.,
                          Appellee.

                              No. 4D18-1729

                              [April 4, 2019]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie County; William L. Roby, Judge; L.T. Case No. 2014CA000051.

   Jason F. Joseph, of Tromberg Law Group, P.A., Boca Raton, and Frank
A. Shepherd, Terrance W. Anderson, Jr., and Lesley-Anne Marks of
GrayRobinson, P.A., Miami, for appellant.

  Robert P. Summers and Jessica M. Vanvalkenburgh of McCarthy,
Summers, Bobko, Wood, Norman, Bass & Melby, P.A, Stuart, for appellee.

PER CURIAM.

  Affirmed.

WARNER, GROSS and FORST, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.